Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 1 of 16




  EXHIBIT A
          Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 2 of 16

                                                                                     USOO864O18OB2


(12) United States Patent                                          (10) Patent No.:                  US 8,640,180 B2
       Carroll et al.                                              (45) Date of Patent:                       Jan. 28, 2014
(54)   APPARATUS AND METHOD FOR                                 (56)                   References Cited
       CLIENTSIDE COMPOSITING OF VIDEO
       STREAMS                                                                  U.S. PATENT DOCUMENTS
                                                                     6,069,669 A     5, 2000 Park et al.
(75) Inventors: Martin D. Carroll, Watchung, NJ (US);            2005, 0108778 A1    5/2005 Stone et al.
                Paul A. Wilford, Bernardsville, NJ (US)          2012/0063743 A1     3/2012 Bratton et al. ................ 386,248
                                                                                  OTHER PUBLICATIONS
(73) Assignee: Alcatel Lucent, Paris (FR)                       International Search Report and Written Opinion dated Jul. 5, 2012.
(*) Notice:       Subject to any disclaimer, the term of this   * cited by examiner
                  patent is extended or adjusted under 35       Primary Examiner — Jefferey Harold
                  U.S.C. 154(b) by 318 days.                    Assistant Examiner — Sihar Karwan
                                                                (74) Attorney, Agent, or Firm — Harness, Dickey & Pierce
(21) Appl. No.: 12/923,592                                      (57)                     ABSTRACT
(22) Filed:        Sep. 29, 2010                                The present invention relates to an apparatus and method for
                                                                client-side compositing of video streams. The method
                                                                includes receiving, by the video display device, a multiplexed
(65)                  Prior Publication Data                    data stream from a remote video server. The multiplexed data
       US 2012/OO75531A1           Mar. 29, 2012                stream includes Substreams, where the Substreams includes a
                                                                descriptor Substream, at least one media Substream, and a
                                                                compositing-instruction Substream. The method further
(51)   Int. C.                                                  includes demultiplexing, by the video display device, the
       HO)4N 7/173             (2011.01)                        multiplexed data stream into the Substreams according to the
(52)   U.S. C.                                                  descriptor Substream and displaying, by the video display
       USPC ............. 725/118; 348/584; 348/569; 725/38;    device, the at least one media Substream on a display Screen
                          725/39; 725/32; 725/135; 709/231      according to the compositing-instruction Substream, where
(58)   Field of Classification Search                           the compositing-instruction substream includes instructions
       USPC .......... 725/38, 39, 32, 135; 348/569; 709/231    on a composition of the at least one media Substream.
       See application file for complete search history.                        26 Claims, 7 Drawing Sheets




           stream number                   compositing instructions




       time - A                                    B
    Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 3 of 16


U.S. Patent       Jan. 28, 2014   Sheet 1 of 7         US 8,640,180 B2




                                     920|                        H.
                                                                 "f)I,
                                                                 /
    Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 4 of 16


U.S. Patent                                            US 8,640,180 B2




        ÇOZ                                    ZOZ
Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 5 of 16
    Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 6 of 16


U.S. Patent       Jan. 28, 2014   Sheet 4 of 7         US 8,640,180 B2
    Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 7 of 16


U.S. Patent                                            US 8,640,180 B2
    Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 8 of 16


U.S. Patent       Jan. 28, 2014   Sheet 6 of 7         US 8,640,180 B2
    Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 9 of 16


U.S. Patent       Jan. 28, 2014   Sheet 7 Of 7          US 8,640,180 B2




                                                       Zºf)IJI
         Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 10 of 16


                                                     US 8,640,180 B2
                              1.                                                                    2
         APPARATUS AND METHOD FOR                                    first instruction command changes a composition of the at
      CLIENTSIDE COMPOSITING OF VIDEO                                least one media Substream to a composition different from the
                  STREAMS                                            composition indicated by the compositing-instruction Sub
                                                                     stream, where the displaying step displays the at least one
                        BACKGROUND                                 5 media Substream according to the changed composition.
                                                                     Also, the first instruction command may indicate a removal of
   Many video distribution systems perform all video com a media Substream included in the multiplexed data stream.
positing at the server. However, such server-side compositing Also, the first instruction command may indicate a change of
often results in a final composited video that is not well at least one of a display size, display color, display shape, or
tailored to the client’s device or the client’s personal prefer- 10 display location of the at least one media substream. Further
CCCS.                                                                more, the first instruction command may indicate an addition
   For example, when abroadcast network broadcasts a base of a media Substream to the multiplexed data stream.
ball game, the client device often displays one or two infor            In another embodiment, the multiplexed data stream may
mation boxes containing the current status of the game (cur include a plurality of media substreams. Each of the plurality
rent score, current ball and strike count, etc.). These on-screen 15 of media Substreams includes the same video data according
displays (OSDs) are intended to be displayed in the far upper to different display aspect ratios. The display step displays at
left and far upper-right corners of the display screen. When least one of the plurality of media substreams that has a
watching the baseball game on a traditional square television display aspect ratio that is closest to the video display device
set, the OSDs are displayed in this location. However, when based on the compositing-instruction Substream.
watching the baseball game on a newer wide-screen televi- 20 Embodiments of the present invention also include a
sion set, the OSDs may not be located in the far upper-left and method for client-side compositing of media streams by a
far upper-right corners of the display screen. Rather, the video server. The method includes generating, by the video
OSDS may be displayed closer towards the center of the server, a compositing-instruction Substream. The composit
display Screen. This behavior occurs because the video image ing-instruction Substream includes instructions on a compo
is intentionally composited at the video server such that the 25 sition of at least one media substream. The method further
OSDs are visible on all types of display screens. Because includes multiplexing, by the video server, a descriptor Sub
wide-screen television sets have more horizontal display area stream, the at least one media Substream, and the composit
than traditional square television sets, the OSDs appear to be ing-instruction Substream and transmitting, by the video
closer to the center of the wide-screen display. Hence, it can server, the multiplexed data stream to be displayed on a dis
be appreciated that often the best way to display a video 30 play screen according to the compositing-instruction Sub
stream is a function of the type of display screen of the client Stream.
device. In another example, a user may wish to not view the             The compositing-instruction substream may indicate an
OSDs sent by the broadcaster. Unfortunately, conventional area of the display screen to display the at least one media
composite-at-the-server methods do not allow a user to con Substream as an on-screen display or picture-in-picture.
trol whether an OSD is displayed. In yet another example, a 35 The method may further include receiving, by the video
user may want to Switch formats of a movie depending on server, a first instruction command from the video display
what type of client device he/she is using. For example, if a device. The first instruction command changes a composition
movie is filmed in wide-screen format and the user has a             of the at least one media Substream to a composition different
traditional square television set, the user may want the ability from the composition indicated by the compositing-instruc
to choose whether to display the movie in letter-box format or 40 tion Substream, where the generating step generates an
square format. Unfortunately, changing the composition of updated compositing-instruction Substream indicating the
the display images according to the preference of a user is changed composition. The first instruction command may
limited in conventional systems.                                     indicate a removal of a media Substream included in the
                                                                     transmitted multiplexed data stream. Also, the first instruc
                          SUMMARY                                 45 tion command may indicate a change of at least one of a
                                                                     display size, display color, display shape, or display location
   The present invention relates to an apparatus and method of the at least one media substream included in the multi
for client-side compositing of video streams.                        plexed data stream. Also, the first instruction command may
   The method includes receiving, by the video display indicate an addition of a media Substream to the multiplexed
device, a multiplexed data stream from a remote video server. 50 data stream.
The multiplexed data stream includes substreams, where the              In another embodiment, the multiplexed data stream
Substreams includes a descriptor Substream, at least one includes a plurality of media substreams. Each of the plurality
media Substream, and a compositing-instruction Substream. of media Substreams includes the same video data according
The method further includes demultiplexing, by the video to different display aspect ratios. The compositing-instruc
display device, the multiplexed data stream into the sub- 55 tion Substream may include instructions for a video display
streams according to the descriptor Substream and displaying, device to select one of the plurality of media substreams that
by the video display device, the at least one media substream has a display aspect ratio that is closest to the display device.
on a display screen according to the compositing-instruction            Embodiments of the present invention also include a video
Substream, where the compositing-instruction Substream display device for client-side compositing of media streams.
includes instructions on a composition of the at least one 60 The video display device includes a demultiplexerconfigured
media Substream.                                                     to demultiplex a multiplexed data stream into Substreams.
   The displaying step may display the at least one media The Substreams includes a descriptor Sub-stream, at least one
Substream as an on-screen display or a picture-in-picture in an media Substream, and a compositing-instruction Substream.
area of the display screen indicated by the compositing-in The compositing-instruction Substream includes instructions
struction Substream.                                              65 on a composition of the at least one media Substream. The
   The method may further include receiving, by the video Video display device also includes a controller configured to
display device, a first instruction command from a user. The display the at least one media Substream on a display Screen
          Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 11 of 16


                                                       US 8,640,180 B2
                               3                                                                         4
according to the compositing-instruction Substream. The                  accompanying drawings, wherein like elements are repre
controller may display the at least one media Substream as an            sented by like reference numerals, which are given by way of
on-screen display or a picture-in-picture in an area of the              illustration only and thus are not limiting of the present inven
display Screen indicated by the compositing-instruction Sub              tion, and wherein:
Stream.                                                                     FIG.1 illustrates various components of a system for trans
  Also, the video display device may be configured to receive            mitting data streams to video display devices according to an
a first instruction command from a user. The first instruction           embodiment of the present invention;
command changes a composition of the at least one media                     FIG. 2 illustrates a video display device according to
Substream to a composition different from the composition                embodiments of the present invention:
indicated by the compositing-instruction Substream, where           10      FIG.3 illustrates a video server according to embodiments
the controller displays the at least one media Substream                 of the present invention;
according to the changed composition. The first instruction                 FIG. 4 illustrates a multiplexed data stream according to
command may indicate a removal of a media Substream                      embodiments of the present invention:
included in the multiplexed data stream. The first instruction              FIG. 5 illustrates a multiplexed data stream having more
command may indicate a change of at least one of a display          15   than one media Substream according to embodiments of the
size, display color, display shape, or display location of the at        present invention;
least one media Substream. Also, the first instruction com                  FIG. 6 illustrates an example of a client-mediated alter
mand may indicate an addition of a media Substream to the                ation of the data stream according to embodiments of the
multiplexed data stream.                                                 present invention; and
   According to another embodiment, the multiplexed data                    FIG. 7 illustrates an example of a server-mediated alter
stream includes a plurality of media substreams. Each of the             ation of the data stream according to embodiments of the
plurality of media Substreams includes the same video data               present invention.
according to different display aspect ratios, and the controller
displays at least one of the plurality of media Substreams that                  DETAILED DESCRIPTION OF EXAMPLE
has a display aspect ratio that is closest to the video display     25                    EMBODIMENTS
device based on the compositing-instruction Substream.
   Embodiments of the present invention also include a video               Various embodiments of the present invention will now be
server for client-side compositing of media streams. The                 described more fully with reference to the accompanying
Video server includes a controller configured to generate a              drawings. Like elements on the drawings are labeled by like
compositing-instruction Substream. The compositing-in               30   reference numerals.
struction Substream includes instructions on a composition of               As used herein, the singular forms “a”, “an', and “the are
at least one media substream. The video server also includes             intended to include the plural forms as well, unless the con
a multiplexerconfigured to multiplex a descriptor Substream,             text clearly indicates otherwise. It will be further understood
the at least one media Substream, and the compositing-in                 that the terms “comprises”, “comprising.”, “includes” and/or
struction Substream, and configured to transmit the multi           35   “including', when used herein, specify the presence of stated
plexed data stream to be displayed on a display Screen accord            features, integers, steps, operations, elements, and/or compo
ing to the compositing-instruction Substream.                            nents, but do not preclude the presence or addition of one or
   The compositing-instruction Substream may indicate an                 more other features, integers, steps, operations, elements,
area of the display screen to display the at least one media             components, and/or groups thereof.
Substream as an on-screen object or picture-in-picture.             40      The present invention will now be described with reference
   Also, the video server is configured to receive a first               to the attached figures. Various structures, systems and
instruction command from the video display device. The first             devices are schematically depicted in the drawings for pur
instruction command changes a composition of the at least                poses of explanation only and so as not to obscure the present
one media substream to a composition different from the                  invention with details that are well known to those skilled in
composition indicated by the compositing-instruction Sub            45   the art. Nevertheless, the attached drawings are included to
stream, and the controller generates an updated compositing              describe and explain illustrative examples of the present
instruction Substream indicating the changed composition.                invention. The words and phrases used herein should be
The first instruction command may indicate a removal of a                understood and interpreted to have a meaning consistent with
media substream included in the transmitted multiplexed data             the understanding of those words and phrases by those skilled
stream. Also, the first instruction command may indicate a          50   in the relevant art. To the extent that a term or phrase is
change of at least one of a display size, display color, display         intended to have a special meaning, i.e., a meaning other than
shape, and display location of the at least one media Sub                that understood by skilled artisans, such a special definition
stream included in the multiplexed data stream. Furthermore,             will be expressly set forth in the specification that directly and
the first instruction command may indicate an addition of a              unequivocally provides the special definition for the term or
media Substream to the multiplexed data stream.                     55   phrase.
   In another embodiment, the multiplexed data stream                       Example embodiments provide a method and apparatus
includes a plurality of media substreams. Each of the plurality          that allows the user to have more control over the displaying
of media Substreams includes the same video data according               of video images on a display Screen. For example, embodi
to different display aspect ratios. The compositing-instruc              ments of the present invention composite at least one of the
tion Substream includes instructions for a video display            60   media data streams on a video display device as opposed to
device to select one of the plurality of media substreams that           the video server. For instance, as explained below, embodi
has a display aspect ratio that is closest to the display device.        ments of the present invention make it possible to perform
                                                                         Some or all the compositing operations at the video display
       BRIEF DESCRIPTION OF THE DRAWINGS                                 device (client-side), thereby enabling the client’s device and
                                                                    65   preferences to be better taken into account during the com
  Example embodiments will become more fully understood                  positing operation, and thus resulting in a final composited
from the detailed description given herein below and the                 video that is tailored to the client’s device and preferences.
         Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 12 of 16


                                                     US 8,640,180 B2
                                5                                                                      6
   FIG. 1 illustrates various components of a system for trans            FIG. 2 illustrates a video display device 103 according to
mitting data streams to video display devices according to an          embodiments of the present invention. For example, the video
embodiment of the present invention. For instance, FIG. 1              display device 103 includes a demultiplexer 201, a composi
illustrates at least one video server 102 that transmits multi         tor 203, a controller 202, a user interface 204, and the display
plexed data streams via a communication interface to at least          screen 104, which is not shown in FIG. 2. The video display
one video display device 103 to be displayed on a display              device 103 also includes other components that are well
screen 104 of the video display device 103. The display                known to one of ordinary skill in the art such as a tuner and/or
screen 104 may be included in the video display device 103 or          antenna for receiving the transmitted multiplexed data
a separate device that is connected to the video display device        streams, a decoder for decoding video data, and a memory/
103 via a wired and/or wireless connection. The multiplexed       10   buffer for storing frames of the decoded video data, for
data streams may represent at least one media stream. A                example. The components of the video display device 103
media stream may be any type of media stream including but             may be implemented in the television 103-1, the set-top box
                                                                       103-2, and/or the personal computer 103-3 in a manner within
not limited to audio/visual (A/V) streams, and text/graphic            the skill of someone with ordinary skill in the art.
streams for On-Screen Displays (OSD). The media streams           15      Referring to FIG. 2, the video display device 103 receives
cover any number and type of codecs such as MPEG or                    the multiplexed data stream via a tuner or receiver antenna
HTML (e.g., the invention is codec-neutral). The details of            (not shown). As indicated above, at any given point, the
the multiplexed data streams are further explained below.              multiplexed data stream includes one descriptor Substream,
   The video display device 103 may include any type of                Zero or more media streams, and Zero or one compositing
system capable of processing and displaying the transmitted            instruction substream. The demultiplexer 201 demultiplexes
data streams. For example, the video display device 103 may            the multiplexed data stream into the Substreams according to
include a television 103-1 or a personal computer 103-3, or            the descriptor substream. The descriptor substream includes,
any combination thereof, for example. The television 103-1             for example, information on the number and type of Sub
may be any type of conventional television set. Also, the              stream that are included in the multiplexed data stream. The
television 103-1 may be used in conjunction with any type of      25   descriptor Substream also includes the necessary codec infor
set-top box 103-2 such as a cable box, a satellite receiver, or        mation to enable the receiver to properly decode the media
game console, for example. The personal computer 103-3                 streams included in the multiplexed data stream. First, the
may be any type of personal computer that has a processor,             demultiplexer 201 pulls out the multiplex descriptor, which
memory, and a display Screen for displaying the transmitted            the demultiplexer 201 knows is present in the multiplexed
multiplexed data streams. The video server 102 is a computer      30   data stream. The demultiplexer 201 then reads the descriptor
based device (also called a host) dedicated to delivering              to find out the other contents contained in the multiplexed
video data.                                                            data stream. The demultiplexer 201 uses this information to
   The video server 102 transmits the multiplexed data                 demultiplex the rest of the multiplexed data stream. For
streams to the at least one video display device 103 through           example, the demultiplexer 201 demultiplexes media sub
any type of communication interface Such as wireless/wired        35   streams (AV to AVODS to OSD) based on the descriptor
internet connections, radio transmissions (e.g., broadcast or          Substream. Although the figure illustrates the media streams
satellite), or cable connections, for example.                         as A/V streams and text/graphic streams for OSDs, embodi
   According to embodiments of the present invention,                  ments of the present invention cover any type of media
instead of compositing all the data streams at the video server        stream. For instance, each media stream has an encoding, and
102, the video display device 103 composites and displays at      40   each is composited according to the compositing instructions.
least one of the media streams according to a compositing              The A/V and OSD categories are for explanatory purposes
instruction Substream, which is generated at the video server          only. Also, the demultiplexer 201 demultiplexes the compos
102. For example, at any given moment, the multiplexed data            iting-instruction substream INSTR from the multiplexed data
stream that is transmitted from the video server 102 to the            stream, if this Substream is present in the multiplexed data
video display device 103 includes one multiplex-descriptor        45   stream. Referring to FIG. 2, the substreams include any num
Substream (descriptor Substream), Zero or more media Sub               ber media Substreams (including Zero). Although not shown,
streams, and Zero or one compositing-instruction Substream.            the video display device 103 decodes the selected media
The descriptor substream is always present in the multiplexed          Substreams to generate frames that may be stored in a buffer
data stream. However, at any given moment, the data stream             memory in the video display device 103.
may additionally include one or more media Substreams and/        50      Next, the controller 203 displays the demultiplexed media
or the compositing-instruction Substream. The compositing              substreams on the display screen 104 of the video display
instruction Substream includes instructions on the composi             device 103 according to the compositing-instruction Sub
tion of the one or more media substreams. In other words, the          stream, which may be modified as explained later in the
compositing-instruction Substream includes a set of instruc            specification. For instance, the media Substreams present in
tions on how to composite one or more of the media Sub            55   the multiplexed data signal are received at the compositor 203
streams. Generally, the multiplexed data stream includes the           after they are demultiplexed. The controller 202 controls the
compositing-instruction Substream when the video server                compositor 203 to composite the media Substreams according
102 needs to change the compositing instructions, as further           to the compositing-instruction Substream. The compositing
described below.                                                       instruction includes a set of composite instructions for the
   The descriptor substream describes the current contents of     60   composition of the media Substreams. The composition may
the multiplexed data stream, Such as the number of each type           relate to the display size, display color, display shape, and
of substream currently present in the multiplexed data stream,         display location of the media Substreams, for example. How
and in the case of media streams, the encoding used for each           ever, the composite instructions may include any type of
Such Substream. The Supported media encodings are, at a                composition instructions relating to the display of the media
minimum, MPEG and HTML. However, embodiments of the               65   Substreams. For example, composition instruction may be
present invention emcompass any type of encoding/decod                 predefined codes or syntaxes that include at least one byte in
1ng.                                                                   the multiplexed data stream. For example, the defined code
         Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 13 of 16


                                                       US 8,640,180 B2
                               7                                                                          8
(e.g., 1,01, 101, etc.) may be recognized by the video display           Substream that has the closest display aspect ratio of the
device 103 or the video server 102 as pertaining to a specific           display screen 104 of the video display device 103.
kind of instruction. Examples of specific kinds of instructions             FIG. 4 illustrates a multiplexed data stream according to
are discussed later in the specification.                                embodiments of the present invention. At time A, the multi
   After the media Substreams are composited in the composi              plexed data stream includes an MPEG media substream 2 and
tor 203 according to the composition instructions, a graphics            the descriptor Substream 1, which is always present, per
display Subsystem (not-shown) displays the composited dis                requirement. Suppose the MPEG media substream 2 corre
play signal on the display Screen 104 of the video display               sponds to the audio and video content of a baseball game. At
device 103.                                                              time B, the on-screen displays containing the current status of
   In addition, the video display device 103 includes a user        10   the game (current score, currentball and strike count, etc.) are
interface 204 configured to receive user input from an input             first displayed (e.g., text/graphics Substream3 and text/graph
device Such as a computer mouse or a remote controller, for              ics substream 4). At time B, the multiplex data stream
example. In addition, a user may provide input directly to the           includes the composition-instructing Substream 0, the multi
video display device 103 by pressing control buttons on the              plex descriptor 1, the MEPG media substream 2, and HTML
video display device 103 itself. The video display device 103       15   substream 3 and HTML substream 4.
may display a menu that allows a user to change the compo                   The compositing-instruction Substream 0 may include
sition of the media substreams to a composition different                instructions on how to display the HTML substream3 and the
from the composition indicated by the compositing-instruc                HTML Substream 4 as on-screen displays in a display area of
tion Substream.                                                          the display Screen 104. For example, the compositing-in
   Based on the user signal from the user, the video server 102          struction Substream may include instructions specifying the
or the video display device 103 may perform the composite                following: “composite HTML substream 3 in the upper-left
alteration. This feature is explained later in the specification.        corner, composite HTML substream 4 in the upper-right cor
   FIG. 3 illustrates a video server 102 according to embodi             ner, and keep compositing it there until further notice.” The
ments of the present invention. The video server 102 includes            above-identified composition instruction and any other com
a controller 302 and a multiplexer 301. The video server 102        25   position instruction encompassed by the described embodi
also includes other components that are well known in video              ments may be represented by at least one predefined code that
servers. The controller 302 controls which substreams are                includes at least one byte.
selected by the multiplexer 301 to be combined into the                     At time C. Suppose the on-screen displays corresponding to
multiplexed data signal. For example, the controller 302                 the HTML text/graphic substream 3 and second HTML text/
instructs the multiplexer 301 to multiplex any number of            30   graphic Substream 4 need to be updated due to a change in the
media substreams into the multiplexed data stream. Further,              score of the game. At this time, the multiplexed data stream
the video server 102 may include an encoder (not shown) to               includes the composite-instructing substream 0, the multi
encode the media Substreams using any known encoding                     plex descriptor 1, the MPEG media substream 2, and an
techniques.                                                              HTML media substream 3 including the updated informa
   The controller 302 generates the compositing-instruction         35   tion. The compositing-instruction Substream at time C may
substream INSTR and the descriptor substream to be multi                 include the following compositing instructions: “remove the
plexed with the media substreams. For instance, the controller           previous HTML media substream 4 from the composite,
302 generates the compositing-instruction substream INSTR                composite the new Substream 3 in the upper-right corner, and
based on the input of the designer of the data stream. As                keep compositing it there until further notice.”
indicated earlier, the compositing-instruction Substream            40      FIG. 5 illustrates a multiplexed data stream having more
includes instructions on how the media Substreams are to be              than one media Substream according to embodiments of the
composited by the video display device 103. The controller               present invention. For instance, image data associated with
302 generates the descriptor substream based on the number               one MPEG substream may want to be displayed as a picture
of each type of media substream to be included in the multi              in-picture of another MPEG substream. In order to accom
plexed data stream and the type of encoding to be applied. The      45   plish this, at time B, the video server 102 transmits the fol
video server 102 transmits the multiplexed data stream to the            lowing the multiplexed data stream: the compositing
video display device 103 via the communication interface.                instruction substream 0, the descriptor substream 1, the
   In addition, the video server 102 may include multiple                MPEG media substream 2, and another MPEG media sub
media streams in the multiplexed data stream, where each                 stream 3. The compositing-instruction Substream includes
Substream may or may not correspond to the same video               50   instructions on how to composite the MPEG media substream
content. In one embodiment of the present invention, each                3 with the MPEG media substream 2. For example, the com
media Substream may correspond to the same primary view of               positing-instruction Substream may include the following
a television program, but relate to different display aspect             compositing instructions: “composite stream 3 in the lower
ratios for different sizes of display screens. Because different         right corner. The compositing-instruction Substream at time
display screens have different aspect ratios, each video dis        55   C may be to stop compositing MPEG substream 3.
play device 103 must crop or stretch the media substream to                 As indicated earlier, the video display device 103 may
the size of the display screen. However, to prevent undesir              display a menu that allows a user to change the composition
able cropping and stretching, the video server 102 may                   of the media substreams to a composition different from the
include a plurality of media substreams, where the plurality of          composition indicated by the compositing-instruction Sub
media Substreams include the same video data according to           60   stream. For example, the user provides his selection via the
different display aspect ratios, and the video display device            input device or on the video display device 103 itself, which
103 displays the media substream that has a display aspect               is received by the user interface 204. This user command is
ratio that is closest to the display screen 104 of the video             forward to the controller 202.
display device 103 based on the composition-instruction sub                Based on the user command from the user, the video server
stream. For example, the controller 302 generates the com           65   102 or the video display device 103 may perform the com
positing-instruction Substream to include a set of instructions          posite alteration. If the video server 102 performs the alter
instructing the video display device 103 to select the media             ation, it may be referred to as server-mediated viewer alter
         Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 14 of 16


                                                       US 8,640,180 B2
                                                                                                       10
ation. If the video display device 103 performs the alteration,          all such variations as would be apparent to one skilled in the
it may be referred to as client-mediated viewer alteration.              art are intended to be included within the scope of this inven
   Referring to FIG. 2, in client-mediated viewer alteration,            tion.
the controller 202 controls the compositor 203 to composite
the media Substreams according to the user's preference. For               What is claimed:
example, if the user has indicated not to display a particular             1. A method for client-side compositing of media streams
media substream, the compositor 203 does not composite that              by a video display device, the method comprising:
media Substream into the final display signal. In addition, the            receiving, by the video display device, a multiplexed data
controller 202 may control the compositor 203 to composite                    stream from a remote video server, the multiplexed data
the media streams in different display locations, display           10        stream being a signal that includes data representing
shapes, display sizes, display colors, etc. based on the user's               Substreams, the Substreams including a descriptor Sub
instruction command.                                                          stream, at least one media Substream, and a composit
                                                                              ing-instruction Substream;
   FIG. 6 illustrates an example of the client-mediated alter              demultiplexing, by the video display device, the multi
ation of the data stream according to embodiments of the            15        plexed data stream into the Substreams according to the
present invention. Referring to FIG. 6, at time A, the multi                  descriptor Substream; and
plexed data stream includes the descriptor Substream 1 and                 displaying, by the video display device, the at least one
one MPEG media substream 2. At time B, the multiplexed                        media Substream on a display Screen according to the
data stream includes the descriptor substream 1, the MPEG                     compositing-instruction Substream, the compositing-in
media Substream 2, a compositing-instruction Substream 0                      struction Substream including instructions on a compo
and two HTML substreams 3 and 4. The compositing-instruc                         sition of the at least one media Substream, wherein
tion Substream 0 may include instructions on a display loca                the displaying step displays the at least one media Sub
tion for the two HTML substreams 3 and 4. At time C, the user                 stream as one of an on-screen display and a picture-in
uses the input device to pull down a display menu and selects                 picture in an area of the display Screen indicated by the
“display only the MPEG video stream 2 or “turn off OSD.”            25        compositing-instruction Substream.
Referring back to FIG. 2, the controller 202 then instructs the            2. The method of claim 1, further comprising:
compositor 203 to stop compositing all other media streams                 receiving, by the video display device, a first instruction
into the final display signal. However, the video server 102                     command from a user, the first instruction command
continues to transmit these data streams in the multiplexed                      changing a composition of the at least one media Sub
data stream.                                                        30           stream to a composition different from the composition
   In order to save network bandwidth, the controller 202 may                    indicated by the compositing-instruction Substream,
transmit, on a user control channel, an instruction signal to the                wherein the displaying step displays the at least one
video server 102 indicating which substreams the video                           media Substream according to the changed composition.
server 102 should or should not transmit. The user control                 3. The method of claim 2, wherein the first instruction
channel may be the same upstream control channels that are          35   command indicates a removal of a media Substream included
used to carry the viewer inputs to the video server 102.                 in the multiplexed data stream.
   In server-mediated alteration, the video server 102 per                 4. The method of claim 2, wherein the first instruction
forms the user initiated alteration. For example, instead of the         command indicates a change of at least one of a display size,
controller 202 directing the compositor 203 to change the                display color, display shape, or display location of the at least
composition of the media substreams, the controller 202             40   one media Substream.
transmits on the user control channel an instruction signal that           5. The method of claim 2, wherein the first instruction
includes the user's alterations to the video server 102. Then,           command indicates an addition of a media Substream to the
the video server 102 makes the appropriate change to the                 multiplexed data stream.
composition of the media Substreams. For example, the video                6. A method for client-side compositing of media streams
server 102 may add additional media substreams indicated by         45   by a video display device, the method comprising:
the user. Also, the video server 102 may remove any type of                receiving, by the video display device, a multiplexed data
media streams indicated by the user. Also, the video server                   stream from a remote video server, the multiplexed data
102 may change the display location, display shape, display                   stream being a signal that includes data representing
size, display color, etc. of any of the media Substreams.                     Substreams, the Substreams including a descriptor Sub
   FIG. 7 illustrates an example of a server-mediated alter         50        stream, at least one media Substream, and a composit
ation of the data stream according to embodiments of the                      ing-instruction Substream;
present invention. In FIG. 7, at time C, the user uses the input           demultiplexing, by the video display device, the multi
device to pull down a server-provided menu and selects "do                    plexed data stream into the Substreams according to the
not display HTML substreams 3 and 4. In response, the                         descriptor Substream; and
video display device 103 transmits an instruction signal to the     55     displaying, by the video display device, the at least one
video server 102 via the user control channel. Referring to                   media Substream on a display Screen according to the
FIG. 3, the controller 301 generates a composite-instruction                  compositing-instruction Substream, the compositing-in
Substream that includes a set of instructions not to display the              struction Substream including instructions on a compo
text Substreams 3 and 4 such as “stop compositing media                          sition of the at least one media Substream, wherein
substreams 3 and 4.” The composite instructions arrive at the       60           the multiplexed data stream includes a plurality of media
client at time D in FIG. 7. Additionally, the video server 102                     Substreams, each of the plurality of media Substreams
may stop transmitting the media Substreams 3 and 4. As a                           includes same video data according to different dis
result, the video server 102 does not transmit this media                          play aspect ratios, the display step displays at least
Substream in the multiplexed data stream.                                          one of the plurality of media substreams that has a
  Variations of the example embodiments of the present              65             display aspect ratio that is closest to the video display
invention are not to be regarded as a departure from the spirit                    device based on the compositing-instruction Sub
and scope of the example embodiments of the invention, and                         Stream.
          Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 15 of 16


                                                       US 8,640,180 B2
                               11                                                                     12
  7. A method for client-side compositing of media streams               positing-instruction Substream, wherein the controller dis
by a video server, the method comprising:                                plays the at least one media Substream according to the
  generating, by the video server, a compositing-instruction             changed composition.
     Substream, the compositing-instruction Substream                       16. The video display device of claim 15, wherein the first
     including one or more of instructions indicating an            5    instruction command indicates a removal of a media Sub
     aspect ratio of at least one media Substream and an area            stream included in the multiplexed data stream.
     of a display screen to place an on screen display included             17. The video display device of claim 15, wherein the first
     in an on Screen display Substream, the video server being           instruction command indicates a change of at least one of a
     a server-side video server;                                         display size, display color, display shape, or display location
  multiplexing, by the video server, a descriptor Substream,        10   of the at least one media Substream.
    the at least one media Substream, and the compositing                  18. The video display device of claim 15, wherein the first
     instruction Substream, the at least one media Substream             instruction command indicates an addition of a media Sub
      containing one or more of a plurality of media Sub                 stream to the multiplexed data stream.
      streams which represent a same video according to dif                19. A video display device for client-side compositing of
      ferent aspect ratios and both a video substream and the       15   media streams, the video display device comprising:
      on Screen display Substream; and                                     a demultiplexer configured to demultiplex a multiplexed
   transmitting, by the video server, the multiplexed data                    data stream into Substreams, the SubStreams including a
      stream to be displayed on the display screen according to               descriptor Sub-stream, at least one media Substream, and
      the compositing-instruction Substream.                                  a compositing-instruction Substream, the compositing
   8. The method of claim 7, wherein the compositing-in                       instruction Substream including instructions on a com
struction Substream indicating the area of the display Screen                 position of the at least one media Substream; and
to display the at least one media Substream is an area to                  a controller configured to display the at least one media
display one of the on-screen display and a picture-in-picture.                Substream on a display screen according to the compos
   9. The method of claim 7, further comprising:                              iting-instruction Substream, wherein
   receiving, by the video server, a first instruction command      25       the multiplexed data stream includes a plurality of media
      from the video display device, the first instruction com                   Substreams, each of the plurality of media Substreams
      mand changing a composition of the at least one media                      includes same video data according to different dis
      Substream to a composition different from the composi                      play aspect ratios, and the controller displays at least
      tion indicated by the compositing-instruction Sub                          one of the plurality of media substreams that has a
      stream, wherein the generating step generates an              30           display aspect ratio that is closest to the video display
      updated compositing-instruction Substream indicating                       device based on the compositing-instruction Sub
      the changed composition.                                                   Stream.
  10. The method of claim 9, wherein the first instruction                 20. A video server for client-side compositing of media
command indicates a removal of a media Substream included                streams, the video server comprising:
in the transmitted multiplexed data stream.                         35     a controller configured to generate a compositing-instruc
  11. The method of claim 9, wherein the first instruction                    tion Substream, the compositing-instruction Substream
command indicates a change of at least one of a display size,                 including one or more of instructions indicating an
display color, display shape, or display location of the at least             aspect ratio of at least one media Substream and an area
one media Substream included in the multiplexed data stream.                  of a display Screen to place an on screen display Sub
  12. The method of claim 9, wherein the first instruction          40        stream, the video server being a server-side video server;
command indicates an addition of a media Substream to the                  a multiplexer configured to multiplex a descriptor Sub
multiplexed data stream.                                                      stream, the at least one media Substream, and the com
   13. The method of claim 7, wherein the compositing-in                      positing-instruction Substream, the at least one media
struction Substream includes instructions for a video display                  Substream containing one or more of a plurality of media
device to select one of the plurality of media substreams that      45         Substreams which represent a same video according to
has a display aspect ratio that is closest to the video display               different aspect ratios and both a video substream and
device.                                                                       the on Screen display Substream; and
   14. A video display device for client-side compositing of               the video server configured to transmit the multiplexed
media streams, the video display device comprising:                           data stream to be displayed on a display screen accord
   a demultiplexer configured to demultiplex a multiplexed          50        ing to the compositing-instruction Substream.
     data stream into Substreams, the Substreams including a                21. The video server of claim 20, wherein the compositing
     descriptor Sub-stream, at least one media Substream, and            instruction Substream indicating the area of the display Screen
     a compositing-instruction Substream, the compositing                to display the at least one media Substream is an area to
     instruction Substream including instructions on a com               display one of the on-screen display and a picture-in-picture.
     position of the at least one media Substream; and              55     22. The video server of claim 20, wherein the video server
   a controller configured to display the at least one media             is configured to receive a first instruction command from the
      Substream on a display screen according to the compos              Video display device, the first instruction command changing
     iting-instruction Substream, wherein                                a composition of the at least one media Substream to a com
     the controller displays the at least one media Substream            position different from the composition indicated by the com
        as an on-screen display or a picture-in-picture in an       60   positing-instruction Substream, and the controller generates
        area of the display screen indicated by the composit             an updated compositing-instruction Substream indicating the
        ing-instruction Substream.                                       changed composition.
   15. The video display device of claim 14, wherein the video             23. The video server of claim 22, wherein the first instruc
display device is configured to receive a first instruction com          tion command indicates a removal of a media Substream
mand from a user, the first instruction command changing a          65   included in the transmitted multiplexed data stream.
composition of the at least one media Substream to a compo                 24. The video server of claim 22, wherein the first instruc
sition different from the composition indicated by the com               tion command indicates a change of at least one of a display
          Case 6:20-cv-00579-ADA Document 1-1 Filed 06/29/20 Page 16 of 16


                                                     US 8,640,180 B2
                               13                                      14
size, display color, display shape, and display location of the
at least one media Substream included in the multiplexed data
Stream.
  25. The video server of claim 22, wherein the first instruc
tion command indicates an addition of a media Substream to
the multiplexed data stream.
  26. The video server of claim 20, wherein the compositing
instruction Substream includes instructions for a video dis
play device to select one of the plurality of media substreams
that has a display aspect ratio that is closest to the video      10
display device.
